Citation Nr: 0511186	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-00 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's application 
to reopen a claim for service connection for residuals of a 
back injury.  

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained, to the extent possible, all relevant evidence 
designated by the veteran.

2.  A Board decision in May 1990 denied the veteran's 
application to reopen a claim for service connection for 
residuals of a back injury.  

3.  The evidence added to the record since the May 1990 Board 
decision is either duplicative or cumulative of previously 
considered evidence; by itself or considered with previous 
evidence of record, it is not so significant that it must be 
considered in order to fairly decide the claim on appeal.   


CONCLUSIONS OF LAW

1.  The May 1990 Board decision denying the veteran's 
application to reopen a service connection claim for 
residuals of a back injury, is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received since the final May 1990 Board decision 
denying the veteran's application to reopen a service 
connection claim for residuals of a back injury, is not new 
and material; accordingly, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the April 2002 
rating decision; the May 1990 Board decision; the December 
2002 Statement of the Case; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, the letters from the RO to the 
veteran dated September 2001, November 2001, July 2004, and a 
telephone call from the RO to the veteran evinced by a report 
of contact dated in November 2001, informed him of the types 
of evidence that would substantiate his claim, that he could 
obtain and submit private evidence in support of his claim, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran prior to the April 2002 RO 
decision that is the subject of this appeal.  Additionally, 
the veteran has been presented subsequent opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters of September 2001, 
November 2001 and July 2004 from the RO provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim for service connection.  In the 
letters noted above, the RO asked the veteran to inform the 
RO about any additional information or evidence that he 
wanted the RO to obtain.  In a March 2005 letter, the RO 
informed him that his appeal had been certified to the Board, 
the RO also informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
September 2001, November 2001, July 2004, correspondence and 
in a telephone call in November 2001, the RO notified the 
veteran of the enactment of the VCAA.  The RO notified him of 
the types of evidence required to substantiate his claim and 
that VA would obtain such records if their release were 
authorized. The RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal and 
a medical history form.  The RO advised the veteran that it 
would obtain such records if their release were authorized. 

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further notes that the executed forms were 
returned to the RO denying release of authorization of 
records.  The duty to notify has thus been satisfied, as the 
veteran has been provided with notice of what is required to 
substantiate his claim.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing these claims, 
to include providing information as to current medical 
treatment. 

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified at 38 C.F.R. § 3.159(c)(4)); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In 
order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").  

The service medical records contain no evidence of a back 
injury or condition.  There is no post-service medical 
evidence at all of the claimed disability since the veteran's 
discharge from service more than 57 years ago.  As discussed 
in more detail below, the veteran has failed to submit any 
new and material evidence, such as medical evidence of the 
claimed disability or a competent evidence of a nexus between 
an existent disability and service decades ago, in support of 
his application to reopen a claim for service connection for 
a back disability.  There is no duty under the VCAA to 
provide an examination or opinion absent the submission of 
new and material evidence. 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2004).   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

In August 1981, the veteran filed a claim for service 
connection for residuals of a back injury.  The RO denied the 
claim in a September 1981 rating decision.  He appealed the 
decision.  In support of his claim, the veteran submitted his 
own statements regarding a service injury to the back.  
Additionally, in October 1981 he submitted two sworn 
statements from veterans whom he served with and who 
testified that the veteran injured his back during service 
during basic training.  In November 1982 the Board denied the 
his claim for service connection for residuals of a back 
injury.  

In April 1989 the veteran filed an application to reopen his 
claim for service connection for residuals of a back injury.  
In a May 1990 decision, the Board denied the veteran's 
application to reopen the claim for service connection for 
residuals of a back injury because he failed to present new 
and material evidence in support of his claim.  The veteran 
failed to appeal, and the decision became final.  

The evidence of record at the time of the May 1990 Board 
decision included service medical records from March 1943 to 
November 1945; multiple statements from the veteran regarding 
the alleged service injury; the two witness affidavits 
previously submitted in October 1981, and; the testimony of 
the veteran and his wife at a RO hearing held in September 
1989.  The service medical records were negative for any 
reference to a back injury or condition.  The veteran did not 
present any post-service medical evidence that would support 
a diagnosis or treatment for a back disability at any time 
following discharge from service.  

In March 2001 the RO received the veteran's application to 
reopen his claim.  In support of his application to reopen 
the claim for service connection for residual of a back 
injury, the veteran stated that he had suffered an injury to 
his back during service and that the condition had worsened.  
The RO contacted the veteran by September 2001 correspondence 
and the RO advised him that it would obtain medical records 
that supported his claim if their release were authorized by 
completion of authorization forms.  He retuned the forms to 
the RO and therein he denied authorization to obtain medical 
records.  

In October 2001 he submitted a statement in support of the 
claim, wherein he reiterated that he injured his back during 
service.  The veteran also stated that he had no medical 
information or treatment records to submit.  A November 2001 
letter from the RO and a November 2001 report of contact 
showed that the RO advised the veteran of the need for him to 
submit new and material evidence in order to have the case 
reopened.  In November 2001 the veteran submitted another 
letter in which he described the injury to his back during 
service and advised that he had no medical records to submit 
in support of his claim.  In April 2002, the RO denied the 
application to reopen the claim on the basis that the veteran 
had not submitted new and material evidence.  He appealed to 
the Board.  

New and Material Evidence 

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final.  
 
Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In this case, the Board issued a decision in May 1990 in 
which it denied the veteran's application to reopen a service 
connection claim for residuals of a back injury.  The Board 
decision became final as of the date of its issuance. 

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen was filed before August 29, 2001; 
consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

Analysis

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The Board notes that the veteran's claim for service 
connection was previously denied because there was no 
evidence of a back injury during service, nor any medical 
evidence of a diagnosis or treatment for a back condition 
after service discharge.  In the November 1982 and May 1990 
decisions the Board previously considered the his statements 
and the witness affidavits that were submitted in October 
1981.  Since the initial denial of this claim on the merits 
the application to reopen the claim has been consistently 
denied due to the veteran's failure to submit new and 
material evidence that would support the claim.  Instead, he 
continues to rely on the witness affidavits submitted in 
October 1981, as well as in his own statements.   

The Board first finds that the veteran's statements submitted 
after the May 1990 Board decision are not new.  These 
statements are simply redundant of previously considered 
contentions from the veteran.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Additionally, the his own various letters, 
in which he asserts that he currently suffers from a back 
disability that is directly linked to an incident in service, 
do not constitute competent medical evidence.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

Moreover, the veteran refused to provide the RO the denied 
authorization to obtain medical records on his behalf, and in 
his own statements submitted in support for his latest 
application to reopen the claim he confirmed that he had no 
new evidence to submit in its support, other than his own 
written statements.  This additional evidence continues to be 
devoid of any competent evidence of  the existence of a 
diagnosis of a back condition following discharge from 
service and a link of said diagnosis to service.  This 
evidence is merely cumulative of evidence that has already 
been considered by the Board.  Therefore, the evidence 
submitted since the May 1990 Board decision is not so 
significant that it must be considered in order to fairly 
decide the claim; it is not new and material evidence 
sufficient to reopen a claim for service connection for 
residuals of a back injury. 

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection for residuals of a back injury, the benefit of the 
doubt doctrine is not for application. See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

As new and material evidence has not been received, the 
veteran's claim for service connection for residuals of a 
back injury is not reopened.



	                        
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


